Case 1-18-45284-nhl   Doc 434-2   Filed 10/30/20   Entered 10/30/20 14:20:43
                            EXHIBIT A
Case 1-18-45284-nhl              Doc 434-2         Filed 10/30/20          Entered 10/30/20 14:20:43




Nathan Schwed, Esq.                                                This Order relates to a hearing
Peter Janovsky, Esq.                                               held on ________
Robert Guttmann, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
Telephone:(212) 223-0400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:                                                               Chapter 11

SEASONS CORPORATE LLC, et al.,                                       Case No.: 18-45284 (nhl)

                                      Debtors.1                      Jointly Administered



     ORDER SUSTAINING DEBTORS’ FOURTH OMNIBUS OBJECTION: TO
    SECTION 503(B)(9) CLAIMS FILED AGAINST THE DEBTORS THAT ARE
    DUPLICATE, IMPROPERLY CLASSIFIED AS SECTION 503(B)(9) CLAIMS,
                             OR SATISFIED


                   Upon the Debtors’ Fourth Omnibus Objection to Claims (the “Fourth

Objection”)2 that are duplicate and/or have been amended (the “Duplicate Claims”); (ii)



1
    The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification
    numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
    Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
    LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
    (3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
    Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
    (2266) (collectively the “Debtors”).
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Fourth
    Objection.
Case 1-18-45284-nhl        Doc 434-2      Filed 10/30/20      Entered 10/30/20 14:20:43




improperly classified as secured (the “Reclassified Claims”); (iii) satisfied, assumed

and/or cured (the “Satisfied Claims” and, together with the Duplicate and Reclassified

Claims, the “Disputed Claims”), and the Court having jurisdiction to consider the Fourth

Objection and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334;

and consideration of the Fourth Objection and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Fourth

Objection having been provided, and no other or further notice of the Fourth Objection

being necessary; and the Court having considered the Fourth Objection, and any

responses thereto; and it appearing that the relief requested therein is in the best interests

of the Debtors and their estates, creditors, and all other parties in interest; and after due

deliberation thereon and good and sufficient cause appearing therefore,



IT IS HEREBY ORDERED THAT:


               1. The relief requested in the Fourth Objection is granted to the extent

provided herein.




                                             2
Case 1-18-45284-nhl       Doc 434-2      Filed 10/30/20     Entered 10/30/20 14:20:43




               2. The following Claims listed on Schedule 1 hereto as “Duplicate” in the

column under the heading “Basis for Objection” are disallowed and expunged in their

entirety; provided however, that the relief granted herein shall have no effect on any

surviving claims filed under the claim number set forth in the column under the heading

Basis for Objection.


 Claim Number                                   Claimant

 C31                                            Euler Hermes N.A. Insurance Co. Agent
                                                of Dependable Food

 C17                                            Euler Hermes, N.A. Insurance Co.


 C155                                           M & M Salad Dist. Inc


 C157                                           M & M Salad Dist. Inc


 C158                                           M & M Salad Dist. Inc




               3. The following Claims listed on Schedule 1 hereto as “Reclassify to

Unsecured” in the column under the heading “Basis for Objection,” are reclassified as

unsecured, and the relief granted herein shall have no effect on the surviving claim listed

under the heading labeled “Proposed General Unsecured Amount” on Schedule 1.




                                            3
Case 1-18-45284-nhl         Doc 434-2     Filed 10/30/20       Entered 10/30/20 14:20:43




 Claim Number                                    Claimant

 C103                                            Ahmed Yousif

 C102                                            Capricorn Seafood, In.

 C105                                            Granolachik


 C156                                            M & M Salad Dist. Inc


 C42                                             M & M Salad Dist. Inc.


 C42                                             Paskesz Candy, Co.

 C28                                             Reisman’s Bakery

 C33                                             Shapiro’s Bakery LLC




               4. The following Claim listed on Schedule 1 hereto in the column under

the heading “Basis for Objection” as Assumed and Cured and/or Paid, is disallowed and

expunged in its entirety.




 Claim Number                                    Claimant

 C19                                             Beltway Wholesale Produce, Inc.




               6. The Clerk’s Office is authorized and directed to modify the official

claims registry for the Debtors, as appropriate, in compliance with the terms of this Order.




                                             4
Case 1-18-45284-nhl         Doc 434-2      Filed 10/30/20      Entered 10/30/20 14:20:43




                 7. Each Disputed Claim and the objections filed by the Debtors to such

claim, as addressed in the Fourth Objection and as set forth on Schedule 1 hereto,

constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.


                 8. This Order shall be deemed a separate Order with respect to each

Disputed Claim. Any stay of this Order pending appeal by any claimants whose claims

are subject to this Order shall only apply to the contested matter which involves such

claimant and shall not act to stay the applicability and/or finality of this Order with respect

to the other contested matters listed in the Fourth Objection or this Order.


                 9. The terms and conditions of this Order are effective immediately upon

entry.


                 10. This Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




4832-8659-2720, v. 1




                                              5
                                                        Case 1-18-45284-nhl                     Doc 434-2            Filed 10/30/20                Entered 10/30/20 14:20:43
                                                                                                             SEASONS CORPORATE, ET AL.
                                                                                                      CASE NO. 18-45284 (JOINTLY ADMINISTERED)
                                                                                                NON-SUBSTANTIVE OMNIBUS OBJECTION TO 503(B)(9) CLAIMS

                                                                                                                           Proposed
                                                                                                                         Administrative   Proposed        Proposed General
Claim No. Claim Filed Date              Creditor                           Debtor               Filed 503(b)(9) Amount       Claim      503(b)(9) Claim   Unsecured Claim    Proposed Treatment                     Basis for Objection
C103              5/6/2019 Ahmed Yousif                       Seasons Lakewood LLC                             $9,561.91                     $1,139.00           $8,422.91 Reduce and reclassify to    Goods delivered prior to 20 day period
                                                                                                                                                                           Unsecured
                                                                                                                                                                                                       Paid pursuant to PACA motion;Goods
C19               6/6/2019 Beltway Wholesale Produce Inc.     Seasons Maryland LLC                          $29,523.00                                                      Disallow                   delivered prior to 20 day
C102              5/6/2019 Capricorn Seafood, Inc.            Wilmot Road Market LLC                        $8,846.00                                             $8,846.00 Reclassify to Unsecured    Goods delivered prior to 20 day period
C31              4/22/2019 Euler Hermes N.A. Insurance Co.    Seasons Lakewood LLC                          $1,237.00                                                       Disallow                   Duplicate of claim number 23
                           Agent of Dependable Food
C17             12/10/2018 Euler Hermes, N.A. Insurance Co.   Seasons Lakewood LLC                            $947.30                                                       Disallow                   Duplicate of claim number 14
C105             5/10/2019 Granolachik                        Blue Gold Equities LLC                          $360.00                                             $1,587.00 Reclassify to Unsecured    Goods delivered prior to 20 day period
                                                                                                                                                                                                       Goods delivered prior to 20 day period,
C155              7/9/2019 M & M Salad Dist. Inc              Central Avenue Market LLC                      $7,114.29                                            $7,114.29 Disallow                   Duplicate of claim 121
C156              7/9/2019 M & M Salad Dist. Inc              Seasons Lakewood LLC                           $3,452.00                          $70.00            $3,382.00 Reduce and reclassify to   Goods delivered prior to 20 day
                                                                                                                                                                            Unsecured
                                                                                                                                                                                                       Goods delivered prior to 20 day, duplicate of
C157              7/9/2019 M & M Salad Dist. Inc              Upper West Side Supermarket LLC                 $109.00                                                       Disallow                   claim 119
C42               7/9/2019 M & M Salad Dist. Inc.             Seasons Clifton LLC                            $1,812.50                                            $1,812.50 Reclassify to Unsecured    Goods delivered prior to 20 day period
                                                                                                                                                                                                       Goods delivered prior to 20 day period,
C158              7/9/2019   M & M Salad Dist., Inc.          Blue Gold Equities LLC                         $6,168.00                                           $6,168.00   Disallow                  duplicate of claim 120
C42              1/18/2019   Paskesz Candy, Co.               Seasons corporate                              $3,009.30                                           $3,009.30   Reclassify to Unsecured   Books and records; no support attached
C28               5/7/2019   Reismans Bakery                  Seasons Lakewood LLC                           $2,731.45                                           $2,731.45   Reclassify to Unsecured   Goods delivered prior to 20 day period
C33              5/16/2019   Shapiro's Bakery LLC             Seasons Lakewood LLC                          $32,695.79                 $0.00                    $32,695.79   Reclassify to Unsecured   Goods delivered prior to 20 day period.




                                                                                                                         Page 1 of 1
